Citation Nr: 1315147	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  11-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for hearing loss but denied service connection for tinnitus.  

The Veteran testified before the undersigned at a hearing via videoconference from the RO in April 2013, and a transcript of that hearing is of record.  

The Veteran's paper claims file and his Virtual VA file (a highly secured paperless storage system) have both been reviewed in conjunction with his claim.


FINDING OF FACT

The Veteran currently has tinnitus, and he began having symptoms of tinnitus after hazardous noise exposure during service, which has continued to the present.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision herein to grant service connection for tinnitus constitutes a full grant of the disability sought on appeal.  Therefore, no further development is needed under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, and no prejudice results from any deficiencies.

The Veteran contends that he currently has tinnitus as a result of hazardous noise exposure during active military service.  He served during peacetime.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the evidence establishes that the Veteran worked with cryptograph machines and intelligence during service.  He has been granted service connection for hearing loss based on such hazardous noise exposure, which has been conceded.  

The Veteran testified during the April 2013 hearing that he worked at a paper mill for 37 after service, wearing ear plugs from 1980 forward.  Similarly, during a July 2010 VA audiological examination, he reported working at a paper plant for 37 years.  He stated that he had hearing testing when he began work and that he did not have hearing protection until around 1985, when the company required this.  He also reported exposure from tow motors and machinery.

The Veteran testified in April 2013 that he currently suffers from ringing in the ears.  Although the service records are negative for complaints of tinnitus, he testified that he first noticed ringing or chirping in the ears at night while serving in Alaska in approximately 1958, after being around cryptograph machines all day.  

The Veteran denied having a current complaint of tinnitus during the July 2010 VA examination and during a January 2010 VA evaluation for treatment purposes.  As such, the VA examiner concluded that there was no current tinnitus and did not offer an opinion as to the etiology of any such disability.  

However, during the April 2013 hearing, the Veteran clarified that he told the examiner he had no ringing in the ears at that moment; he had not intended to state that he was symptom free.  Rather, he testified that his ringing in the ears is intermittent and recurrent, in that it is not always present, but it never totally goes away.

Although there are some inconsistencies in his statements, overall the Board finds the Veteran to be both competent and credible with respect to the nature and timing of his symptoms of tinnitus.  In particular, he is competent to identify and diagnose tinnitus, as such condition is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  




(CONTINUED ON NEXT PAGE)

Considering all lay and medical evidence of record, the Board resolves doubt in the Veteran's favor and finds that he currently has tinnitus that began after hazardous noise exposure during service.  Therefore, service connection is warranted for tinnitus.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


